Citation Nr: 1035675	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for blepharospasms 
of the left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to March 1985.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2008 statement, which postdated RO certification of the 
claims to the Board, the Veteran requested a Board video hearing.  
This hearing must be scheduled at the RO level, and, accordingly, 
a remand is required.  38 U.S.C.A. § 7104(a) (West 2002).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

Make the necessary arrangements to schedule 
the appellant for a video-conference 
hearing at the RO and notify him of the 
scheduled hearing at the latest address of 
record.  A copy of the notice provided to 
the Veteran of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


